Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2020 has been entered.
 
Response to Arguments
Regarding prior art rejection, Applicant’s arguments with respect to claim(s) 1,9-19,22-24,27,30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding 35 USC 112, 4th of claim 14, due to the amendments, Applicant’s arguments, see Applicant’s Remarks, filed 5/26/2020, with respect to 35 USC 112, 4th have been fully considered and are persuasive.  The 35 USC 112, 4th of claim 14 has been withdrawn. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crivelli et al (US Publication No.: 20110021887) in view of O’Driscoll (US Publication No.: 20150364822), further in view of Hasegawa et al (US Publication No.: 20090043164).
Claim 1, Crivelli et al discloses
Preamble: A combination of an implant device (Fig. 1, label external reader, implantable device, Fig. 3 shows the implant device. ) for use within the body (Paragraph 4 discloses implantable devices exist to measure and record a variety of parameters within a human body.) and an external communication system (Fig. 1, label external reader) that is arranged to transmit (Fig. 3, label 38 shows the transceiver.) an electromagnetic wave from a transmitter toward the implant device (Fig. 1, label RF link communicates with the implantable device and external reader.) and to receive a backscattered signal from the implant device at the receiver (Paragraph 49 discloses “the implant performs “backscattering modulation” (also called “load modulation” or “absorption modulation”) of the incoming RF energy to effectively transfer data from the implant to the reader.”), the implant device comprising:
a data source (Fig. 3, label sensors/actuators. Paragraph 42 discloses “Located within cavity 18 is an implant sensor 32 which can be any of many different sensor types depending on the particular type and application of the implant.”); and
an antenna for backscatter communications with the external communication system (Paragraph 49 discloses “the implant performs “backscattering modulation” … of the incoming RF energy to effectively transfer data from the implant to the reader.” Paragraph 50 discloses “a first antenna is used to collect energy from the external reader through inductive coupling …”.);
wherein the transmitter comprises a loop antenna (Fig. 1, label 62 as a loop antenna.); and
	the combination further comprising an antenna to transmit the electromagnetic wave toward the implant device (Fig. 1, label rf link indicates RF signal or electromagnetic wave is transmitted to the implant device, label 12, and received from the implant device.).
	O’Driscoll discloses 
wherein the implant device (Fig. 3,4a,4b,5a) is arranged to control the backscattering properties of the antenna (Paragraph 24 discloses modulate the impedance of the antenna to cause modifications of the antenna’s backscatter radiation. Paragraph 86 discloses the eye mountable device has the impedance tuning system of Figs 1-4 with antenna as shown in Fig. 5a. Fig. 4a, label 440 shows the impedance that is controlled by label 430 to control the backscatter properties of the antenna as per paragraph 24.) in order to thereby transmit data from the data source to the external communications system (Paragraph 23 discloses “a loop antenna can also wirelessly communicate the sensor readings to an external reader by modifying the backscatter radiation from the antenna in a manner that can be detected by the reader.” Such paragraph indicates that the backscatter radiation from the antenna transmits the data source, sensor readings, to the reader or external communication system.); and
wherein the backscattering properties of the antenna (paragraph 23,24 disclose adjustment of the impedance to control backscattering properties of the antenna.) are controlled by one or more electrical switch(es) that change the load and/or geometry of the antenna (Fig. 4a, label 440, Fig. 3, label 340 is the impedance that is controlled by label 430,420 of Fig. 4, label 320,330 of Fig. 3. Label 440 shows electrical switches that turn on and off the impedance, which results in changes in the load and/or geometry of the antenna. Note: The load is equivalent to the impedance and the change in the impedance causes a change in the geometry of the antenna.);
	Crivelli et al disclose an implantable device (Fig. 1, label implantable device) communicating with an external reader (Fig. 1, label external reader), wherein the implantable device exists within a human body (paragraph 4) and the reader is external with loop antenna, label external reader, 62, but fails to disclose the loop antenna is an on body antenna and the combination further comprises multiple transmitting antennas at multiple locations on the body acting together in order to transmit the electromagnetic wave toward the implant device.
	Hasegawa a et al discloses an implant capsule (Fig. 1, label 3,5) communicating with a reader (Fig. 1, label 11,4,12,13) via an antenna unit (label 4), includes multiple antennas (label 11), attached to an article of clothing, such as a jacket (Paragraph 44 discloses “a plurality of antennas 11 are attached to a jacket 10 worn by a patient 2 …”). Label 11 are antennas that located at multiple locations on the body of the patent (Fig. 1, label 11). Paragraph 51 discloses “an antenna 23 having the shape of a circular coil (circular loop coil), which is connected to the transceiver circuit 20 and sends/receives radio waves is arranged.” Paragraph 60-61 discloses “upon an instruction signal for, e.g., changing the image pickup cycle being inputted to the signal processing circuit 34 as a result of the operating section 13 provided in the extracorporeal device 5 being operated, the signal processing circuit 34 sends the transceiver circuit 33. Then the transceiver circuit 33 modulates the instruction signal and send it from the antennas 11a,11b, …, 11i. The instruction signals sent from the antennas 11 a,11b, …, 11i are received by the antenna 23 and demodulated by the transceiver circuit 20.” It would be obvious to one skilled in the art before the effective filing date of the application to modify Crivelli et al in view O’Driscol et al’s implantable device and reader communication system by incorporating multiple antenna transmission to the implantable device as disclosed by Hasegawa et al so to transmit instruction signal to the implantable device, hence improve communication between the implantable device and external reader.
	Claim 9, O’Driscoll discloses the backscattering properties of the antenna are
controlled by one or more electrical switch(es) (Fig. 4, label 440 shows the one or more
electrical switches that control the impedance. Paragraph 24 discloses controlling the
backscattering properties of the antenna is a result of adjusting or modulating the
impedance of the antenna.) that change the load and/or geometry of the antenna (Fig.
4a, label 440, Fig. 3, label 340 is the impedance that is controlled by label 430,420 of
Fig. 4, label 320,330 of Fig. 3. Label 440 shows electrical switches that turn on and off
the impedance, which results in changes in the load and/or geometry of the antenna.
Note: The load is equivalent to the impedance and the change in the impedance causes a
change in the geometry of the antenna.), and wherein the switch(es) are low power
electrical switching devices such as transistors (Fig. 4, label 441-445 shows the low
power electrical switching devices control the capacitors. Paragraph 30 discloses the
impedance tuning circuit, such as 340 of Fig. 3,440 of Fig. 4, can turn transistors on and
off, thereby selectively connect capacitive and/or inductive components to the tuning
circuit.)
Claim 10, O’Driscoll discloses wherein the backscattering properties of the
antenna are controlled by one or more electrical switch(es) that change the load and/or
geometry of the antenna (Paragraph 24 discloses the backscatter radiation of the
antenna is modified by modulate impedance of the antenna. Fig. 4a, label 440 shows the
impedance is controlled by electrical switches.), and wherein the device comprises
multiple electrical switches having differing effects on the antenna's backscattering properties and hence allowing for more than two different states for the backscattered signal (Fig. 4a, label 440 shows the electrical switches applies less or more impedance to the antenna depending on the on/off state of the switches. Such switches allows for low impedance and high impedance depending on the on/off state of the switches.).
Claim 11, O’Driscoll discloses wherein the backscattering properties of the
antenna are controlled by one or more electrical switch(es) that change the load and/or
geometry of the antenna (Fig. 4a, label 440 shows the electrical switches changes the
load and/or geometry of the antenna. Paragraph 24 discloses the backscatter radiation
of the antenna is modified by modulate impedance of the antenna.), and
wherein at least one switch of the one or more switches has the effect of changing
the load on the antenna by alternating between a high impedance connection such as an
open circuit and a low impedance connection such as a short circuit (Fig. 4a, label 440
shows the electrical switches applies less or more impedance to the antenna depending
on the on/off state of the switches. Such switches allows for low impedance and high
impedance depending on the on/off state of the switches.), and this switch is located at a
feed point of the antenna (Fig. 4a, label 440 is show at the feed point, label 441,416 of
the antenna, label 410.).
Claim 12, O’Driscoll discloses wherein the backscattering properties of the
antenna are controlled by one or more electrical switch(es) that change the load and/or
geometry of the antenna (Fig. 4a, label 440 shows the electrical switches changes the
load and/or geometry of the antenna. Paragraph 24 discloses the backscatter radiation
of the antenna is modified by modulate impedance of the antenna.), and
wherein at least one switch of the one or more switches has the effect of changing
the geometry of the antenna by alternating between a high impedance connection such
as an open circuit and a low impedance connection such as a short circuit (Fig. 4a, label
440 shows the electrical switches applies less or more impedance to the antenna
depending on the on/off state of the switches. Such switches allows for low impedance
and high impedance depending on the on/off state of the switches. Such switches are
controlled by controller, label 430, wherein depending on the controller, the switches
will turn on/off resulting in high impedance with open circuit (more closed switches
than open) and low impedance with short circuit (more open switches than closed).),
and this switch (label 441-445) is located midway along a length of the antenna between
a ground plane and the point midway along the length of the antenna (Fig. 4a shows the
length of the antenna as including 440,414,416,412, wherein labels 441-445 are shows to
be along the antenna length and some switches are midway along the antenna length.
Switches 441-445 are also connected to a ground plane, shown as the lower line of the
circuit.).
Claim 13, O’Driscoll discloses wherein the backscattering properties of the
antenna are controlled by one or more electrical switch(es) that change the load and/or
geometry of the antenna (Fig. 4a, label 440 shows the electrical switches changes the
load and/or geometry of the antenna. Paragraph 24 discloses the backscatter radiation
of the antenna is modified by modulate impedance of the antenna.), and
wherein at least two switches of the one or more switches have the effect of changing the
geometry of the antenna by alternating between a high impedance connection such as
an open circuit and a low impedance connection such as a short circuit (Fig. 4a, label
440 shows the electrical switches applies less or more impedance to the antenna depending on the on/off state of the switches. Such switches allows for low impedance
and high impedance depending on the on/off state of the switches. Such switches are
controlled by controller, label 430, wherein depending on the controller, the switches
will turn on/off resulting in high impedance with open circuit (more closed switches
than open) and low impedance with short circuit (more open switches than closed).),
and these switches are spaced apart along the length of the antenna and connect
between the antenna and a ground plane (label 441-445 are shown spaced apart along
the length of the antenna, length of labels 440,414,416,412, and ground plane
represented by the lower line of the circuit.).
Claim 14, Crivelli et al discloses wherein the implant device is a medical implant device (Fig. 1, label implantable device, paragraph 4 discloses the implantable device is within a human body.) and includes one or more sensors for gathering date for medical use (Fig. 3, label 32, paragraph 42 discloses sensors measure the body conditions such as body fluid, temperature, etc.) and a memory for data storage (Fig. 3, label 36).
Claim 15, Crivelli et al discloses wherein the one or more sensor(s) are connected to the data source (paragraph 42 discloses sensor 32 measures “temperatures, a pressure transducer, a flow-meter for measuring the flow of a body fluid or another type. Sensor 32 can also be an actuator which provides mechanical movement, light, ultra-sonic energy, electromagnetic energy, heat …” Such are data sources connected to the sensors, label 32.) in order to provide information used to generate the data that is
transmitted from the data source to the external communication system (Paragraph 42 discloses the data gathered via the sensors connected to data sources. Fig. 1, label RF link between the implantable device and external reader indicates that data is communicated. Paragraph 54 discloses “processor 34 then transmits this adjusted or calibrated sensor data (e.g. a pressure value) to the external reader using RF communication circuitry 38 to be transmitted as a carrier signal on a generated RF energy wave b ack to the awaiting reader 60 …”.).
Claim 16, Crivelli et al discloses the data source and/or the one or more sensor(s) of the implant device are powered by a battery or a separate wireless power transfer system (Paragraph 17 discloses the implant that includes the one or more sensors is powered with its own internal power supply or derived power from a received RF energy signal through RF inductive coupling. Paragraph 37 discloses “The implant detects the RF energy and converts the energy to help power the onboard electrical components within the implant …”.).
Claim 17, Crivelli et al discloses wherein the implant device is a capsule device for passing through the human digestive system (Paragraph 4 discloses implantable devices exist to measure and record a variety of parameters within a human body. This indicates the implantable device can pass through the human digestive system to measure parameters.).
Claim 18, Crivelli et al discloses the implant antenna (Fig. 1, label implantable device), but fails to disclose the implant device is arranged such that there is no wireless power transfer to the implant antenna during backscatter communication of data using the antenna. 
O’Driscoll discloses wherein the device is arranged such that there is no wireless power transfer to the antenna during backscatter communication of data using the antenna (Paragraph 87 discloses “In practice, the reader 510 may query the eye-mountable device 530 by intermittently transmitting
radio frequency 520 to power the eye mountable device 530, the receive an indication of
a measurement in backscatter radiation 522.” Such disclosure indicates that no wireless
power transfer is performed while backscatter communication of data is performed by
the implant device.).
It would be obvious to one skilled in the art before the effective filing date of the application to modify Crivelli et al’s communication system with an external reader and implantable device operable to cause backscatter (Fig. 1, paragraph ) with a an energy harvesting antenna that controls the antenna’s backscatter radiation as disclosed by O’Driscoll so to control the backscatter radiation, reduce degradation of the signal/energy transfer between the antenna and the connected circuitry and maximize the energy/power extracted from or input to an antenna the impedance of the circuits connected to the antenna. (paragraph 2) 
Claim 19, O’Driscoll discloses wherein the data source (paragraph 80, Fig. 4a,
label 472,474) is arranged to provide a data signal for controlling the backscattering
properties of the antenna (Paragraph 80 discloses impedance tuning as shown in Fig. 1-
4 is controlled by the controller based on the voltage sensors.) to thereby transmit data
from the data source to the external communication system (Paragraph 86 discloses the
eye mountable device communicates information from the bio-interactive electronics
(e.g. sensor measurement) to the reader via backscatter radiation 522.).

Claims 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crivelli et al (US Publication No.: 20110021887) in view of O’Driscoll (US Publication No.: 20150364822), further in view of Hasegawa et al (US Publication No.: 20090043164), further in view of Wild et al (US Publication No.: 20140225804).
Claim 22, Crivelli et al, Hasegawa et al and O’Driscoll fails to disclose wherein the transmitter of the external communication system is arranged to adjust its transmission frequency whilst the external communications system monitors the reception of the backscattered signal at the receiver, with the intention of setting a frequency which provides the best reception of the backscatter signal from the implant device antenna at the receiver.
Wild et al discloses wherein the transmitter of the external communication system is arranged to adjust its transmission frequency whilst the external communications system monitors the reception of the backscattered signal at the receiver, with the intention of setting a frequency which provides the best reception of the backscatter signal from the implant device antenna at the receiver. (Paragraph 54,38 discloses the RFID reader tunes the antennas to frequencies for reception of the backscatter. By tuning the antennas to frequencies for reception, the transmission frequency is also tuned since the tuning of the antenna to the reception frequency ensures the transmission frequency is not the reception frequency. Paragraph 54,38 discloses the best backscatter signal is selected which indicates the tuning of the antenna to the reception frequency the backscatter signal would result in reception of the best signal.)
It would be obvious to one skilled in the art at the time of the application to modify O’Driscoll’s communication system as shown in Fig. 1 by tuning the receiver to a frequency at which to receive the backscatter signal as disclosed by Wild et al so to receive the backscatter signal.
Claim 23, Crivelli et al discloses an external reader (Fig. 1, label external reader) and implantable device to cause backscatter (Fig. 1, label implantable device, paragraph 40), but fails to disclose wherein the receiver is arranged to adjust its operating frequency to match the frequency of the backscattered signal.
Wild et al discloses tuning the receiver to receive the backscatter signal at multiple frequencies (paragraph 54,38) It would be obvious to one skilled in the art at the time of the application to modify O’Driscoll’s communication system as shown in Fig. 1 by tuning the receiver to a frequency at which to receive the backscatter signal as disclosed by Wild et al so to receive the backscatter signal.
Claim 24, Crivelli et al discloses wherein the external communication system is arranged to emit electromagnetic wave having a frequency and to receive backscatter communications from the implant device at a frequency (Fig. 1, label RF link shows the electromagnetic wave having a frequency communicated between the external reader and implantable device. Paragraph 49 discloses backscattering communicated between the implant device and external reader at a carrier or frequency.) but fails to disclose wherein the external communication system is arranged to emit multiple electromagnetic waves having multiple different frequencies and to receive backscatter communications from the implant device at multiple different frequencies.
Wild et al discloses wherein the external communication system is arranged to emit multiple electromagnetic waves having multiple different frequencies and to receive backscatter communications from the implant device at multiple different frequencies. (Paragraph 54 discloses a RFID tag tuned to two or more frequencies for providing backscatter signals at different frequencies. The receive circuit 32 chooses the backscatter frequency signal with the better signal. Such indicates reception occurs at different frequencies in order to receive the backscatter signals transmitted at different frequencies and select the best backscatter signal. Fig. 2, label 21 as the RFID reader and label 26 as the tag, wherein the RFID reader transmits the backscatter at different frequencies.).
	Crivelli et al shows an implant device (Fig. 1, label implantable device) with an antenna operable to cause backscatter (paragraph 49,50), O’Driscoll’s Fig. 5a shows communication between a transceiver, label reader and a second transceiver, label 530, and Wild et al discloses communication from a transceiver, Fig. 2, label tab and a second transceiver, label 31 in the form of a tag and RFID reader. Hence, it would be obvious to one skilled in the at the time of the application to modify O’Driscoll’s external device transceiver communicating with an implant device as shown in Fig. 5a by incorporating frequency diversity with communication system including a tag and RFID reader as disclosed by Wild et al so to increase robustness of the external device to implant communication disclosed in Crivelli et al in view of O’Driscoll and ensure the quality of the backscatter signal as indicated by Wild et al in paragraph 54.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crivelli et al (US Publication No.: 20110021887) in view of O’Driscoll (US Publication No.: 20150364822), further in view of Hasegawa et al (US Publication No.: 20090043164), and further in view of Bruce et al (US Publication No.: 20070118030).
Claim 27, Crivelli et al discloses the external communications system (Fig. 1, label external reader), but fails to disclose the external reader is arranged to reduce the amount of the coupled power at a receiver antenna due to the transmitter antenna by using the multiple transmitter antennas to make a null coupled signal at the receiver.
Bruce et al discloses medical device for measuring and communicating measurements of one or more patient parameters (background art discloses “data of this measurement may be transmitted to a remote location to perform the monitoring and recording.”), wherein the external reader is arranged to reduce the amount of coupled power at a receiver antenna due to the transmitter antenna by using the multiple transmitter antennas to make a null coupled signal at the receiver (Paragraph 59 discloses “Objects in the vicinity of the transmitter and receiver may reflect a portion of the RF signal and cause destructive interference and a loss in received signal strength. In an embodiment, multiple transmit antennas optimized for transmission with differing orientations and/or polarizations may thus provide increased RF signal strength at the receiver. Increased RF signal strength at the receiver may increase the quality of data recovered and reduce data transmission errors.” Such disclosure indicates the use of multiple antennas to reduce interference between the transmitter and receiver caused by reflected portion of the transmitted RF signal. By optimizing transmission with multiple transmitting antennas with different orientations and/or polarizations, the external reader or transmitter ensure a null coupled signal at the receiver since the transmitter reduces interference between the transmitter and receiver.)
It would be obvious to one skilled in the art before the effective filing date of the application to modify Crivelli et al in view of O’Driscoll’s, further in view of Hasegawa et al’s implant device and external reader by calibrating the transmission of wireless energy to reduce coupled power at a receiver antenna as disclosed by Bruce et al so to reduce coupled power at the receiver antenna, hence improve communication.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Driscoll (US Publication No.: 20150364822) in view of Hasegawa et al (US Publication No.: 20090043164).
Claim 30, O’Driscoll discloses 
Preamble: A combination of an implant device (paragraph 25. Fig. 1, 110, Fig. 2-4) for use within the body (Paragraph 25 discloses body mountable and/or implantable electronic devices. Fig. 2a-b shows the eye mountable device.) and an external communication system (Fig. 1, label reader 180, Fig. 5, label 510) that is arranged to transmit (label 186,188) an electromagnetic wave from a transmitter toward the implant device (Paragraph 87 discloses “the reader 510 may query the eye-mountable device 530 by intermittently transmitting radio frequency 520 to power the eye-mountable device 530 …”.) and to receive a backscattered signal from the implant device at the receiver (Fig. 5, label 522 as the backscattered signal received by the reader, label 510 (also shown in Fig. 1, label 180), from the implant device, label 530, at the receiver, label 512. (paragraph 86)), the implant device comprising:
	a data source (Fig. 1, label bio-sensor, display driver. Paragraph 23 discloses the sensor readings as the data source. Paragraph 80 discloses the amplifier of Fig. 4a as a voltage sensor.) and
	an antenna for backscatter communications with the external communication system (Fig. 1, label 170 as the antenna, label 180 as the external communication system. Fig. 3, label 310, Fig. 4, label 310, Fig. 5a shows communication between the eye mountable device and reader. label 522 as the backscatter receives by the reader, transmitted by the implant device, 530.);
	wherein the implant device (Fig. 5a, label 530. Fig. 5b, Fig. 1, eye mountable device) is arranged to control the backscattering properties of the antenna (Paragraph 24 discloses modulate the impedance of the antenna to cause modifications of the antenna’s backscatter radiation. Paragraph 86 discloses the eye mountable device has the impedance tuning system of Figs 1-4 with antenna as shown in Fig. 5a. Fig. 4a, label 440 shows the impedance that is controlled by label 430 to control the backscatter properties of the antenna as per paragraph 24.) in order to thereby transmit data from the data source to the external communication system (Paragraph 23 discloses “a loop antenna can also wirelessly communicate the sensor readings to an external reader by modifying the backscatter radiation from the antenna in a manner that can be detected by the reader.” Such paragraph indicates that the backscatter radiation from the antenna transmits the data source, sensor readings, to the reader or external communication system.); and
	wherein the antenna (Fig. 4a) has a configuration for backscatter communications that comprises a meandering path (Fig. 4a, meandering path includes labels 440,414,416,412,410) extending from a start of the meander at a capacitive coupling (label 440) fed by a coupling patch to the end of the meander connected to a ground plane (Fig. 4a, label 440 connects the capacitors and switches to a ground plane or the lower line connecting the lower end of the switches.)
wherein the transmitter comprises an on body loop antenna (paragraph 88 discloses “The reader 510 may be incorporated into a head-mountable system, an article of clothing or jewelry, or another article configured to be worn near a user’s eye or head. In one example, which is illustrated further by Figs. 6a-6c, the reader may be integrated into an eyeglasses frame configured to be work on a user’s face.” Such paragraph discloses the reader can be worn by the person. When the person wears the article that the reader is incorporated into, the reader is on the body of the person. Fig. 1, label antenna and processor and Fig. 5, label antenna and processor indicate the transceiver. Fig. 6a, label 614 shows the loop antenna of the reader mounted on an eyepiece as mentioned in paragraph 88.); and
	the combination further comprising multiple transmitting antennas (paragraph 50- discloses antenna 188 can be a group of antennas.) at multiple locations on the body acting together (Paragraph 88 discloses the reader may be incorporated into a head-mountable device, an article of clothing or jewelry or another article configured to be worn near a user’s eye or head. Fig. 6a-6c shows the head mountable device as eyewear. Fig. 6b,6c shows a person wears the eyewear, the multiple transmitting antennas of the reader, shown in Fig. 6a, label 616,614,618 is at multiple locations on the body (takes up an area around the frame of the eyewear shown in Fig. 6a) when worn by the person.). in order to transmit the electromagnetic wave toward the implant device (Paragraph 87 discloses “the reader 510 may query the eye-mountable device 530 by intermittently transmitting radio frequency 520 to power the eye-mountable device 530 …”.).	O’Driscoll et al discloses the reader may be incorporated into a head-mountable device, an article of clothing or jewelry or another article configured to be worn near a user’s eye or head. (paragraph 88) O’Driscoll et al fails to disclose the multiple antennas are located at multiple locations on the body acting together.
	Hasegawa a et al discloses an implant capsule (Fig. 1, label 3,5) communicating with a reader (Fig. 1, label 11,4,12,13) via an antenna unit (label 4), includes multiple antennas (label 11), attached to an article of clothing, such as a jacket (Paragraph 44 discloses “a plurality of antennas 11 are attached to a jacket 10 worn by a patient 2 …”). Label 11 are antennas that located at multiple locations on the body of the patent (Fig. 1, label 11). Paragraph 51 discloses “an antenna 23 having the shape of a circular coil (circular loop coil), which is connected to the transceiver circuit 20 and sends/receives radio waves is arranged.” Paragraph 60-61 discloses “upon an instruction signal for, e.g., changing the image pickup cycle being inputted to the signal processing circuit 34 as a result of the operating section 13 provided in the extracorporeal device 5 being operated, the signal processing circuit 34 sends the transceiver circuit 33. Then the transceiver circuit 33 modulates the instruction signal and send it from the antennas 11a,11b, …, 11i. The instruction signals sent from the antennas 11 a,11b, …, 11i are received by the antenna 23 and demodulated by the transceiver circuit 20.” It would be obvious to one skilled in the art before the effective filing date of the application to modify Crivelli et al in view O’Driscol et al’s implantable device and reader communication system by incorporating multiple antenna transmission to the implantable device as disclosed by Hasegawa et al so to transmit instruction signal to the implantable device, hence improve communication between the implantable device and external reader.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2659